Citation Nr: 0633616	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-15 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left leg.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, including a tour in Vietnam.  He received the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Parachute Badge.  His military occupational specialty 
(MOS) was field artillery crewman.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Columbia, 
South Carolina, which in pertinent part denied service 
connection for residuals of a shrapnel wound of the legs and 
arthritis of the lumbar spine. 

The veteran and his wife testified at a videoconference 
hearing in May 2005 chaired by the undersigned Veterans Law 
Judge (VLJ) of the Board.  During the hearing, the veteran 
indicated he would be withdrawing his claim for service 
connection for benign prostatic hypertrophy.  He confirmed 
this in a written document submitted later that same day.  
Hence, that claim has been withdrawn and is no longer before 
the Board.  See 38 C.F.R. § 20.204 (2006).

The veteran also perfected an appeal to the Board concerning 
his entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a August 2005 decision, however, 
the Board granted that claim and remanded the remaining 
claims concerning the residuals of the shrapnel wounds to his 
legs and for the arthritis in his lumbar spine for further 
development and consideration.

In a July 2006 rating decision, on remand, the RO granted 
service connection for a scar on the veteran's right leg as a 
residual of a shrapnel wound to this extremity.  He has not 
since appealed either the rating or effective date assigned.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

So this leaves only the claims concerning the left leg and 
lumbar spine arthritis.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
left leg disability. 

2.  A current low back disability is not shown to be 
etiologically related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound to the left leg were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  A low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the appellant's claim by means of letter dated in 
January 2005.    

In particular, the Board notes that the January 2005 notice 
letter told the appellant what evidence VA used in making 
their decision and what evidence the veteran was responsible 
for obtaining to substantiate her claim.  This served to 
inform her to provide relevant evidence in his possession.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
September 2002 and March 2003 letters were sent prior to the 
adjudication in December 2003.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  However this notice was not necessary 
because, to the extent that the Board is denying the claim on 
appeal, no effective date is being assigned.  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the claims on appeal.  

Thus, the appeal is ready to be considered on the merits.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and of 
a link between the current disability and service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).

Service connection also be granted for arthritis of any 
joint, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a Shrapnel Wound to the Left Leg

In an August 2002 statement from the veteran he contended 
that he received shrapnel wounds to both lower legs in early 
1967. 

As noted above, the veteran's DD 214 reflects a tour in the 
Republic of Vietnam and the receipt of the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Parachute 
Badge.  His military occupational specialty (MOS) was field 
artillery crewman.

The veteran's service medical records are silent for 
complaints or treatment of a leg disability.

Post service medical evidence includes extensive VA treatment 
records dated from 2000 to 2003.  The records are completely 
silent for any disability pertaining to a left leg 
disability.

During the veteran's May 2005 video conference hearing, he 
testified that while at base camp, his infantry division came 
under mortar attack.  As he was running to the bunkers a 
piece of shrapnel hit his right leg.  He was treated with 
antibiotics and antiseptic and eventually the wound healed.  
He described current feelings of pain in his right leg from 
the residuals of the shell fragment wound.  No testimony was 
elicited in terms of the left leg.  

In September 2005 the veteran was afforded a VA examination.  
No complaints pertaining to a left leg disability were noted 
from the veteran and no diagnosis pertaining to a left leg 
disability was given from the VA examiner.

The evidence, which includes the veteran's military 
decorations, his MOS as a field artillery crewman, and 
hearing testimony that his infantry division came under 
mortar attack, supports a finding that the veteran 
participated in combat operations.  As a combat veteran; his 
statements as to an injury to his left leg sustained in 
combat during service, satisfy the requirement of an in-
service injury.  38 U.S.C.A. § 1154(b).

The Board observes that element (2) for a service connection 
claim is arguably met, since combat participation is 
acknowledged.  However, section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court reiterated that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

As discussed above, in order to be considered for service 
connection, a claimant must first have a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997). 

There is not of record any competent medical evidence of a 
left leg disability.   The September 2005 VA examination 
report fails to indicate treatment for or diagnosis of a left 
leg disability.  Moreover, none is found in the veteran's VA 
outpatient treatment records.  The veteran has identified no 
other pertinent medical records and has submitted a statement 
dated in September 2006, specifically indicating that he had 
no additional evidence to submit.

To the extent that the veteran himself asserts that he 
suffers from a current left leg disability, this is not 
competent medical evidence of such.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, in the absence of a current disability, service 
connection cannot be established, and the claim fails on that 
basis alone.

With respect to element (3) regarding the matter of a nexus, 
in the absence of a disability there cannot be a nexus, and 
indeed there is no competent medical nexus opinion of record.  
The claim fails on this basis also.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left leg disability.  The benefit sought on 
appeal is accordingly denied.

Arthritis of the Lumbar Spine

The veteran's service medical records are negative for 
complaints or treatment of a low back disorder.

The earliest post-service medical evidence revealing any 
complaints of low back problems consists of VA outpatient 
medical records produced more than 30 years after service, 
specifically from December 2000 through June 2002.  The 
records indicate that the veteran had been diagnosed with 
degenerative joint disease of the spine.

At his May 2005 video hearing, the veteran testified that 
during service he was responsible for loading weapons with 
150 to 200 pound projectiles.  He loaded the projectiles 
during training missions and during combat missions.  He 
contended that the heavy lifting of the projectiles as well 
as the loading of the projectiles onto 5 ton trucks caused 
his current back disorder.  He denied any treatment for a 
back disorder while in the military.  After leaving the 
service, he reported that he self medicated for any back pain 
he experienced.  He reported that his employment after 
leaving the military included that of an office manager and a 
shipping supervisor whereby he was not required to do any 
type of strenuous activity.  He also denied any type of 
accidents at his home such as a fall or a car accident which 
would have contributed to his back disability.  The veteran's 
spouse also testified during the veteran's hearing and 
reported that since the veteran had left the military in 1970 
he had continuously experienced back pain.      

Other pertinent VA medical evidence includes a September 2005 
VA examination report.  The examiner reported that he 
reviewed the veteran's claims folder and could not find any 
records documenting an injury to his low back while in 
service.  The veteran reiterated his previous contentions 
regarding his injury in service to his low back.  The 
examiner opined that it was not likely that the veteran's 
degenerative arthritis of the lumbar spine was related to his 
service.  He explained that his conclusion was supported by 
the fact that there was a lack of documentation of an injury 
to the veteran's back while in service.  He continued by 
stating that it would be pure speculation to conclude that 
the veteran's low back disability or arthritis had its onset 
in Vietnam.  

The record confirms the current manifestation of a low back 
disability.  Thus, the criteria of a current disability are 
met.

As a combat veteran; his statements as to an injury to his 
low back sustained during service, satisfy the requirement of 
an in-service injury.  38 U.S.C.A. § 1154(b).

The above notwithstanding, the evidence does not support the 
veteran's claim that his current low back disability was 
either caused or aggravated by service.

The first competent evidence showing the manifestation of a 
low back disability was recorded more than 30 years after 
service.  Moreover, the VA physician who examined the veteran 
in September 2005 opined that it was unlikely that the 
veteran's current low back disability was related to an 
injury in service, given the lack of documentation of any 
type of in-service injury.

The examiner's comments constitute the only competent opinion 
as to the relationship between the current back disability 
and service.

The Board acknowledges the veteran's belief that his 
diagnosed low back disability is etiologically related to 
service.  However, as a lay person he is not competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In short, the veteran's claim fails because there is no 
competent medical evidence relating his current low back 
disability to service.  The Board accordingly concludes that 
the diagnosed low back disability was not incurred in or 
aggravated by service.   Thus, because the preponderance of 
the evidence is against the veteran's claim, the claim must 
be denied.

The claim also fails on a presumptive basis because it is not 
shown that arthritis of the lumbar spine was manifested to at 
least a compensable degree within a year from the date of the 
veteran's separation from active military service.

Additionally, the Board finds that the evidence in this claim 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




ORDER

The claim for service connection for residuals of a shrapnel 
wound to the left leg is denied.

The claim for service connection for arthritis of the lumbar 
spine is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


